Citation Nr: 0418097	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  95-02 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 27, 1960, rating decision, which denied a claim for 
entitlement to an increased (compensable) rating for a left 
knee disability.

2.  Entitlement to an effective date prior to January 27, 
1992, for assignment of a compensable rating for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
May 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1999 and January 2003 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Los Angeles, California, which denied the 
benefits sought on appeal.  

This appeal was previously before the Board, and remanded in 
November 2001 for additional development.  The issues on 
appeal at that time included a claim for an increased rating 
for traumatic arthritis of the left knee, currently evaluated 
as 60 percent disabling.  For reasons set forth below, the 
increased rating claim is not currently before the Board.

Following an October 1999 claim for increase, in a January 
2001 rating decision, the RO increased the disability rating 
for the left knee from 30 percent to 60 percent.  The 
November 2001 Board remand instructed the RO to issue the 
veteran a Statement of the Case (SOC) for that claim, as the 
Board found that a September 2000 report of contact with the 
veteran's representative was reasonably construed as a notice 
of disagreement (NOD).  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Following the SOC, the veteran did not submit a 
timely substantive appeal addressing the increased rating 
issue.  See 38 C.F.R. §§ 20.202, 20.302(b) (2002).  Moreover, 
at a May 2003 hearing before one of the undersigned Veterans 
Law Judges, it was stated on the record that at a pre-hearing 
conference, the parties determined that there was only one 
issue for consideration, which was the earlier effective date 
issue.  As such, the increased rating claim is not currently 
before the Board.  See 38 C.F.R. § 20.200.  

Although a claim for an increased rating for a left knee 
disability is not currently on appeal, in April 2004 the 
veteran submitted a private medical examination report and a 
statement discussing his knee symptomatology.  He did not 
submit a waiver of RO consideration of the medical evidence.  
To the extent that the veteran wishes to file a new claim for 
an increased rating for a left knee disability, that matter 
is referred back to the RO for clarification, and for any 
appropriate action.  

The veteran has had two BVA hearings in this appeal before 
two different Veterans Law Judges.  The first hearing was 
held in July 2001, and the second hearing was held in May 
2003.  Because two different VLJs have held hearings in this 
appeal, the following decision will be reviewed and signed by 
a panel of three VLJs, which includes the VLJs who presided 
over the July 2001 and May 2003 hearings.  See 38 C.F.R. 
§ 20.707.


FINDINGS OF FACT

1.  In an unappealed rating decision dated September 27, 
1960, the RO denied entitlement to an increased (compensable) 
rating for a left knee disability; the veteran was mailed 
notice of that decision and his appellate rights on November 
2, 1960.

2.  The September 27, 1960 rating decision was supported by 
the evidence then of record and was rendered in accordance 
with the laws and regulations then in effect.

3.  On January 27, 1992, the veteran was treated for his left 
knee disability at a VA medical center; on August 28, 1992, 
the RO received the veteran's claim for an increased rating 
for his service-connected left knee disability.  

4.  In a September 1994 rating decision, the veteran was 
awarded a compensable rating for his left knee disability, 
effective from January 27, 1992.  



CONCLUSIONS OF LAW

1.  The September 27, 1960, rating decision, which denied a 
claim for entitlement to an increased (compensable) rating 
for a left knee disability, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.1103 
(2002).

2.  The September 27, 1960, rating decision, which denied a 
claim for entitlement to an increased (compensable) rating 
for a left knee disability, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.105(a) (2003).

3.  The requirements for establishing entitlement to an 
effective date prior to  January 27, 1992, for assignment of 
an increased (compensable) rating for a left knee disability, 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 (2003) (to be 
codified at 38 U.S.C. § 5103(b)); 38 C.F.R. §§ 3.159, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal essentially arises out of the veteran's claim 
that he is entitled to an effective date prior to January 
1992, for an increased (compensable) rating for his left knee 
disability.  Additionally, the veteran claims that there was 
clear and unmistakable error in a September 27, 1960, rating 
decision, which denied a claim for entitlement to an 
increased (compensable) rating for a left knee disability.  

I.  VCAA.

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, 2670-71 (2003) (to be codified at 38 U.S.C. § 5103(b)).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found, in part, at 
38 C.F.R. § 3.159.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to a claim 
that an RO decision contains CUE.  Simmons v. Principi, 17 
Vet. App. 104, 109 (2003); citing Juarez v. Principi, 16 Vet. 
App. 518, 521 (2002) (per curiam order) (citing Parker v. 
Principi, 15 Vet. App. 407 (2002) as holding that the VCAA 
was inapplicable to a claim that an RO decision contained 
CUE); see also Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) ("there is nothing in the legislative history of VCAA 
to indicate that VA's duties to assist and notify are now, 
for the first time, applicable to CUE motions.").  The 
reason behind the foregoing is that a determination 
concerning CUE is made based on the facts and the law that 
existed at the time that the challenged decision was made.  
Parker, 15 Vet. App. at 412; Livesay, supra.  Hence, as the 
Court found in Simmons, a discussion as to VCAA compliance 
for the CUE issue is not necessary.  However, the VCAA is 
applicable to the earlier effective date issue, and, as 
analyzed below, the Board finds that VA fully complied with 
the provisions of the VCAA.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was rendered in October 1999, which was prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA, and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on May 20, 2003, was 
not given prior to the first AOJ adjudication of the earlier 
effective date claim, the content of the May 2003 notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which is explained in more detail 
below.  The May 2003 notice requested that the veteran 
respond to the letter within 30 days, see Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
2670-71 (2003) (to be codified at 38 U.S.C. § 5103(b)), and 
clearly notified the veteran that he could take longer than 
30 days to submit additional information.  The veteran 
acknowledged receipt of the May 2003 notice letter in a 
statement received in July 2003, and indicated that he had 
submitted additional information in May 2003.  He also 
submitted additional evidence in December 2003.  He did not 
indicate that he would have anything further to submit, and 
he did not request an extension of time to submit additional 
evidence in his appeal.  The Board finds that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  It is clear from the appellant's statements of 
record that he has nothing further to submit in support of 
his appeal.  Therefore, notwithstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  
See Bernard, 4 Vet. App. at 394 (when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).  

In terms of the content of the VCAA notice, the Court's 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the May 2003 VCAA notice letter that 
was provided to the veteran does not explicitly contain the 
"fourth element," the letter informed the veteran that VA 
would help him get any additional information that he would 
tell them about.  The Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  In addition to the foregoing, when the RO 
first denied the veteran's claim, in an October 1999 SOC, 
they provided him with a copy of the laws and regulations 
governing claims for earlier effective dates.  The regulation 
governing effective dates was again provided to the veteran 
in a January 2001 SSOC, along with an explanation as to why 
his claim did not warrant an earlier effective date.  
Finally, attached to the May 2003 notice letter is a summary 
of what the evidence must show to establish entitlement to an 
earlier effective date.  That letter also includes a detailed 
list of evidence that was received in connection with his 
claim, along with an explanation as to what type of evidence 
VA was responsible for obtaining.  As such, the Board is 
satisfied that the veteran was put on notice as to the 
evidence needed to substantiate his claim, including what 
evidence he should supply, and what evidence VA would assist 
in obtaining.  See 38 U.S.C.A. § 5103.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical records, private treatment records, 
and VA clinical records.  The veteran underwent several VA 
examinations, a hearing at the RO, and two hearings before 
two different Veterans Law Judges.  As is clearly documented 
in the record, attempts have been made to secure all relevant 
records identified by the veteran, and the Board is unaware 
of any additional evidence that should be obtained prior to 
proceeding with this appeal.  In short, the Board finds that 
the duty to assist the veteran was satisfied, and the case is 
ready for appellate review.  38 U.S.C.A. § 5103A.


II.  Background.

Although the claim for an increased rating for the left knee 
is not currently on appeal, the background of the increased 
rating claim is integral to the claims for CUE and an earlier 
effective date.  That background is summarized below.

The veteran had active military service from March 1944 to 
May 1956.  In a March 1947 rating decision, service 
connection was awarded for arthritis, traumatic, left knee.  
A 10 percent disability rating was assigned from February 3, 
1947, which was the date of a VA examination.  According to 
that examination, the veteran had twisted his left knee in 
service, while getting into a jeep.  The examiner reported 
that the veteran's knee was operated on in 1945, but there 
were no available records documenting the procedure.  The 
veteran's knee manifested a scar on the medial aspect, and 
crepitus on flexion.  Range of motion was normal, and there 
was no instability, swelling, or tenderness.  

In an October 1955 rating decision, the veteran's left knee 
disability rating was reduced from 10 percent to 
noncompensable, effective from December 5, 1955, based on a 
VA examination conducted that same date, which was negative 
for findings of arthritis.  The veteran's left knee scar was 
well-healed, and there was no crepitus, swelling, or painful 
motion.  The veteran was notified of the October 1955 rating 
decision and his appellate rights, by VA letter dated in 
October 1955.  He did not initiate an appeal of that 
decision.

In July 1960, the veteran submitted a claim for an increased 
(compensable) rating for his left knee disability.  A 
decision on this claim was deferred in August 1960, pending a 
VA examination that was being scheduled.  In a September 1960 
rating decision, the RO confirmed the noncompensable rating, 
based on findings in VA examinations conducted in May 1960, 
and August 1960, which essentially attributed current left 
knee symptoms to a 1960 injury, rather than to the service-
connected knee disability.  The May 1960 VA examination 
reflected that the veteran had slipped and fell on the icy 
snow and twisted his knee in March of that year.  As a result 
of that fall, he had to have fluid drained from his knee.  
The examiner found no relationship between the in-service 
injury in 1945, and the fall sustained in March 1960.  The 
August 1960 VA examination report contains a similar 
conclusion.  The veteran was notified of the September 1960 
rating decision and his appellate rights by VA letter dated 
in November 1960.  However, he did not initiate an appeal of 
that decision.

Following the September 1960 rating decision, there was no 
activity in the claims file until August 28, 1992, at which 
time the veteran submitted a claim for an increased 
(compensable) rating for his left knee disability.  In a 
February 1993 rating decision, the RO assigned a 10 percent 
rating from August 28, 1992 (the date of receipt of his claim 
for increase), based on clinical findings of degenerative 
joint disease in the left knee.  In a statement received in 
February 1994, the veteran disagreed with that decision, and 
indicated that he wanted the 10 percent rating for his left 
knee to start in August 1966, instead of September 1992.  In 
May 1994, the veteran appeared at a hearing before an RO 
hearing officer, and withdrew his claim for an earlier 
effective date for his increased rating on the record.  
Although that claim was withdrawn, in a September 1994 rating 
decision, the RO increased the rating to 20 percent, and 
assigned an effective date of January 27, 1992, based on VA 
treatment records dated from January 1992 to May 1994, which 
document complaints of left knee pain and instability, 
degenerative changes, crepitation, and wearing of a knee 
brace.  

Following submission of a substantive appeal in September 
1994, in an October 1998 rating decision, the RO assigned a 
30 percent rating for the left knee from January 1992, based 
on clinical findings of limited leg flexion, and pain on 
motion.  In a statement received at the RO in July 1999, the 
veteran indicated that he was "satisfied with the 30 
[percent] that [he was] now on."  A SOC issued in October 
1999, notes that the veteran withdrew his appeal for an 
increased rating for his left knee.  

In October 1999, the RO received a new claim from the veteran 
in which he requested an increased rating for a left knee 
disability, based on recent surgery and residuals.  Medical 
evidence revealed that the veteran underwent a left total 
knee arthroplasty in October 1999, due to a longstanding 
history of left knee arthritic pain.  Based on that surgery, 
in a December 1999 rating decision the RO awarded a temporary 
total disability rating from October 1999, and a 30 percent 
rating from December 1, 2000.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  In a January 2001 rating decision, the 
RO increased the disability rating for the left knee to 60 
percent from December 1, 2000, based on chronic residuals 
from knee replacement surgery.  Id.  Pursuant to instructions 
from the Board in the November 2001 remand, the RO issued an 
SOC on the increased rating issue.  However, following the 
SOC, the veteran did not submit a timely substantive appeal 
for that issue, and, as discussed in the Introduction to this 
decision, that issue was not perfected for appeal to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202.  

III.  CUE.

On Page 3 of the November 2001 BVA remand, the Board noted 
that "[o]n numerous occasions, the veteran [had] alleged 
that the RO committed CUE in its August 1960 rating decision 
by reducing his 10 percent rating for traumatic arthritis to 
a noncompensable rating."  As the Board found that the CUE 
claim was inextricably intertwined with the earlier effective 
date claim, the Board remanded to the RO the issue of whether 
CUE was committed by the RO in reducing the veteran's 10 
percent disability rating for traumatic arthritis of the left 
knee in August 1960.  

A review of the record reveals that the Board appears to have 
confused some of the dates of earlier actions in this appeal, 
as August 1960 was actually the date of a deferred rating 
decision, not the date of a rating reduction.  For 
clarification purposes, the Board notes that the veteran's 
disability rating for his left knee was reduced from 10 
percent to noncompensable in an October 1955 rating decision.  
The veteran filed a claim for increase in July 1960, and in 
an August 1960 rating decision the RO deferred a decision on 
the claim, pending the results of a VA examination.  In a 
September 1960 rating decision, the noncompensable rating was 
confirmed.  In response to the Board's November 2001 remand, 
the RO examined the September 1960 rating decision for CUE, 
and that decision is the subject of the issue that was 
perfected for appeal.  The RO's actions appear consistent 
with the veteran's contentions, and, as such, the  Board will 
proceed with analysis of this issue.

In a statement received in June 2002, the veteran claimed 
that "there was CUE made in 1960."  In a January 2003 
rating decision, the RO found that the decision to deny an 
increased evaluation for a left knee disability in 1960, was 
not clearly and unmistakably erroneous.  The veteran 
disagreed with that decision in a statement received in 
February 2003, and an SOC was issued in May 2003.  In a 
statement received in December 2003, the veteran continued 
his allegations of VA error.  He maintained that the injury 
to his left knee in March 1960 was due to the fact that his 
knee was unstable from the service-connected knee disability.  

According to law, a decision of a duly constituted rating 
agency or other agency shall be final and binding on all 
field offices of VA as to conclusions based on the evidence 
on file at the time VA issues written notification of the 
decision.  38 C.F.R. § 3.104(a).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  Id.

In the present appeal, in a September 27, 1960 rating 
decision, the RO confirmed a noncompensable rating for the 
veteran's left knee disability.  The veteran was notified of 
the September 1960 rating decision and his appellate rights 
in a letter mailed that same month.  He did not initiate an 
appeal as to the September 1960 rating decision, and that 
decision became final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.200; 20.1103.  Consequently, that decision is accepted 
as correct, in the absence of CUE.  See 38 C.F.R. § 3.105(a).  

The essence of a CUE claim is that it is a collateral attack 
on an otherwise final rating decision by a VARO.  Smith v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  In order for 
there to be a valid claim of CUE, there must have been an 
error in the prior adjudication of the claim.  Russell, 3 
Vet. App. at 313.  The claimant must assert more then a 
disagreement as to how the facts were weighed or evaluated.  
Id.  If the evidence establishes clear and unmistakable 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

The Court defines a determination of CUE in a prior 
adjudication to mean that:  (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) "a determination that there was [CUE] 
must be based on the record and the law that existed at the 
time of the prior ... decision."  Russell, 3 Vet. App. at 
313-14.

CUE is distinguishable from a difference of opinion, or the 
misinterpretation of facts.  38 C.F.R. § 3.105(b); see 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has described CUE as follows:

[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Thus, even where the premise 
of error is accepted, if it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be, ipso facto, [CUE] ... If a 
claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error ... 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and where such decisions 
are collaterally attacked [as with CUE 
claims], the presumption is even 
stronger.
 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id. at 44.  Similarly, neither 
can general, non-specific claims of error, such as failure to 
follow the regulations, failure to give due process, failure 
to accord benefit of the doubt, or failure of the duty to 
assist.  Id.  

As noted, the veteran claims that there was CUE in the 
September 27, 1960, rating decision, in that the RO failed to 
award him a compensable rating for his left knee disability.  
He maintains that his original award of service connection 
was for traumatic arthritis of the left knee, and that he has 
had traumatic arthritis all these years.  He doesn't 
understand how he received a noncompensable rating in 1960, 
and claims that it must be due to VA error.  

The laws and regulations governing increased ratings of the 
knee that were in effect in 1960 are essentially the same as 
those that are currently in effect.  See 29 Fed. Reg. 6717-
6764 (May 22, 1964) (the Schedule for Rating Disabilities was 
made public on this date; prior to that it was known as the 
"1945 rating schedule," which was became effective on April 
1, 1946).  A review of the record at the time that the 
September 1960 rating decision was rendered reveals that the 
decision was based on findings in May 1960, and August 1960 
VA examinations.  Both of these examination reports contain 
conclusions to the effect that the veteran's left knee 
symptomatology at that time was due to a fall he sustained in 
March 1960, and was not due to his service-connected left 
knee disability.  

Specifically, the May 1960 VA examination report indicates 
that the veteran had his left medial meniscus removed in 
1945, for which he was awarded service connection.  In March 
1960, the veteran twisted his left knee in the icy snow.  The 
examiner concluded that there was no relationship between 
removal of the medial meniscus in 1945, and the acute 
traumatic injury sustained by the fall in March 1960.  
Similarly, the August 1960 VA examination contains a 
conclusion that "the residuals that one finds today [in the 
left knee] are not the residuals of a meniscectomy done 
approximately 15 years ago."  The examiner stated that 
without doubt, the present findings were attributed to the 
March 1960 left knee injury.  

Based on the foregoing evidence, the September 1960 rating 
decision confirmed a noncompensable rating that was already 
in effect for the veteran's left knee disability.  The Board 
finds that this rating decision was properly based on the 
record at the time, and the laws and regulations then in 
effect.  There was no medical evidence of record at that time 
which demonstrated that the veteran sustained an increase in 
his left knee disability that was due to his service-
connected disability.  The rating decision relied upon the 
two VA medical opinions of record, which are consistent with 
one another, and supported with clinical findings.

The veteran does not point to any specifics as to why he 
feels that there was CUE in the September 1960 rating 
decision.  Rather, he presents general allegations of error.  
His arguments appear to amount to disagreement with how the 
evidence was evaluated, which the Court has held is not a 
valid basis for finding CUE.   See Russell, 3 Vet. App. at 
313.  

The veteran has not claimed that the record at the time of 
the September 1960 rating decision was incorrect.  He 
essentially argues that the evidence was not weighed 
properly.  As noted earlier, CUE is a type of error that is 
undebatable, and which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  
Russell, 3 Vet. App. at 313-14.  The veteran has not 
identified an error in the September 1960 rating decision 
that "undebatably" would have changed the outcome of the 
decision had it not been made.  The 1960 rating decision was 
consistent with the facts of record at the time and the laws 
and regulations then in effect.  Disagreement with how the RO 
interpreted or weighed the facts, does not constitute CUE. 

In conclusion, the Board finds that the RO's September 1960 
rating decision was reasonably supported by the evidence then 
of record, and VA laws and regulations then in effect.  As 
such, the decision is presumed correct.  See 38 C.F.R. 
§ 3.105(a); Fugo, supra.  The veteran may disagree with how 
the facts were weighed by the RO in 1960, but he does not 
identify a legal, or undebatable error.  The Board also finds 
that any "error" involved in the September 1960 rating 
decision (as claimed by the veteran) does not compel the 
conclusion that the result would have been manifestly 
different but for the alleged error.  As such, the Board 
finds no evidence of CUE in the September 1960 rating 
decision, which denied entitlement to a compensable rating 
for a left knee disability.  


IV.  Earlier Effective Date.

The veteran claims that he should be assigned an effective 
date prior to January 27, 1992, for a compensable rating for 
his left knee disability.  

In a statement received in July 1999, the veteran indicated 
that he was satisfied with a 30 percent rating assigned to 
him in an October 1998 rating decision, but he felt that the 
30 percent should be given to him from 1947 to 1992.  In 
October 1999, the RO determined that there was no basis for 
assignment of an earlier effective date for an increased 
rating awarded to the veteran's left knee disability.  The 
veteran disagreed with that decision in a statement dated in 
February 2000, in which he argued that his 10 percent rating 
for his left knee disability should have started in 1966.  In 
the July 2001 hearing before one of the undersigned Veterans 
Law Judges, the veteran requested an earlier effective date 
in 1966 for a compensable rating for his left knee 
disability.  The Board remanded his claim in November 2001, 
as it was found to be inextricably intertwined with the CUE 
claim.  At a May 2003 hearing before one of the undersigned 
Veterans Law Judges, the veteran stated that he felt that a 
10 percent rating should have been awarded or continued back 
in 1960.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400; 3.400(o)(1).  Once a formal 
claim for compensation has been allowed, the date of 
outpatient VA treatment will be accepted as the date of 
receipt of an informal claim for increase.  38 C.F.R. 
§ 3.157(b)(1).  The date of receipt of private treatment 
records will also act as the date of receipt of an informal 
claim for increase.  38 C.F.R. § 3.157(b)(2).  

In the present case, service connection was originally 
established for a left knee disability in a March 1947 rating 
decision.  Although service connection has remained in effect 
since that time, the disability ratings assigned to the left 
knee have fluctuated.  In an October 1955 rating decision, 
the RO reduced the rating for the left knee to 
noncompensable, effective from December 1955.  The veteran 
was notified of the October 1955 rating decision and his 
appellate rights, by letter dated in October 1955.  However, 
he did not initiate an appeal of that decision, and it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

In July 1960, the veteran submitted a claim for an increased 
(compensable) rating for his left knee disability.  A 
decision on this claim was deferred in August 1960, pending a 
VA examination that was being scheduled.  In a September 1960 
rating decision, the RO confirmed the noncompensable rating.  
The veteran was notified of the September 1960 rating 
decision and his appellate rights, by letter dated in 
November 1960.  However, he did not initiate an appeal of 
that decision, and it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.1103.

Following the September 1960 rating decision, there was no 
activity in the claims file until August 28, 1992, at which 
time the veteran submitted a claim for an increased 
(compensable) rating for his left knee disability.  

In a February 1993 rating decision, the RO assigned a 10 
percent rating from August 28, 1992, based on clinical 
findings of degenerative joint disease in the left knee.  The 
veteran disagreed with that decision, and in a September 1994 
rating decision, the RO granted a 20 percent rating, and 
assigned an effective date of January 27, 1992, as the record 
contained VA treatment records indicating that the veteran 
was treated for his left knee disability on that date.  

Because the September 1960 rating decision, which denied 
assigning a compensable rating for the veteran's left knee 
disability, is final, the effective date for any subsequent 
award of compensation is the later of the date of receipt of 
the new claim, or the date entitlement arose.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400; 3.400(o)(1).  As 
noted earlier, the record following the September 1960 rating 
decision is silent for any activity until 1992, at which time 
the veteran submitted a claim for an increased rating for his 
left knee.  The veteran's claim for increase was received on 
August 28, 1992, which is the date that the RO originally 
made an increased award of compensation effective.  However, 
in the September 1994 rating decision, the RO properly 
assigned an effective date of January 27, 1992, for an 
increased rating for the left knee, as that is the date that 
the veteran was treated at a VA medical facility for his left 
knee, which is construed as an informal claim for increase.  
See 38 C.F.R. § 3.157(b).

The Board finds that January 27, 1992, is the proper 
effective date for the award of an increased rating, for the 
following reasons.  As the September 27, 1960, rating 
decision is final, there is no basis for an effective date 
prior to that time, unless that decision is found to contain 
CUE.  See 38 C.F.R. § 3.104(a) (a final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105); see also 38 C.F.R. 
§ 3.400(k) (The effective date for claims based on clear and 
unmistakable error is the date from which the benefits would 
have been payable, if the corrected decision had been made on 
the date of the reversed decision.)  As determined in Part 
III of this decision, there was no CUE in the September 27, 
1960 rating decision.  As such, the proper effective date for 
any subsequent increase would be the later of the date of 
receipt of the claim, or the date entitlement arose.  See 
38 C.F.R. § 3.400.  

In the present case, the veteran filed a claim for increase 
in August 1992.  However, he was treated for his left knee at 
a VA medical facility in January 1992.  The RO properly 
construed the January 27, 1992, VA treatment record as an 
informal claim for increase, see 38 C.F.R. § 3.157(b)(1), and 
properly assigned January 27, 1992, as the effective date for 
the award of increased compensation.

The Board acknowledges the veteran's statements and testimony 
of record, in which he claims that a VA physician treated him 
for his left knee in August 1966 at the VA medical center 
(VAMC) in West Los Angeles, but that he was told that the 
records were lost in a fire at that facility.  Aside from the 
veteran's statements, the record contains no evidence of VA 
treatment in August 1966.  In February 1999, in response to 
the veteran's contentions, the RO contacted the VAMC in West 
Los Angeles and requested any treatment records for the 
veteran from August 1966 to the present.  The VAMC responded 
that they conducted a "complete and thorough" search, but 
were unable to find any treatment records for the veteran.  
The veteran submitted private treatment records for knee 
surgery that he underwent at the Swedish-American Hospital in 
September 1966, although these records were not associated 
with the claims file until November 1992, and as such, they 
do not provide a basis for an effective date prior to January 
1992, for a compensable rating for the left knee.  See 
38 C.F.R. §§ 3.157(b)(2), 3.400(o)(1).  In the absence of a 
claim filed prior to January 1992, including evidence of VA 
treatment for the left knee prior to that date, or receipt of 
private treatment records for the left knee prior to that 
date, there is no basis for an earlier effective date.  

In conclusion, for reasons explained above, the Board finds 
that January 27, 1992, is the proper effective date for an 
award of an increased (compensable) rating for a left knee 
disability, and there is no basis for an effective date prior 
to that time.  As the 1960 rating decision is final, it acts 
as a legal bar to an effective date prior to that date, 
absent a finding of CUE in that decision, which the Board did 
not find.  Consequently, the proper effective date is January 
27, 1992, which is the date of VA treatment for the left 
knee.  This is the earliest date that a claim for increase 
was received after the September 1960 final rating decision.  
As such, the appeal is denied.  

 
(Continued on next page.)


ORDER

A September 27, 1960, rating decision, which denied a claim 
for entitlement to an increased (compensable) rating for a 
left knee disability, did not contain clear and unmistakable 
error.

The requirements for establishing an effective date prior to 
January 27, 1992, for assignment of a compensable rating for 
a left knee disability have not been met.  




______________________________	        
______________________________
   RON GARVIN				    	STEVEN L. KELLER
 Veterans Law Judge,				  Veterans Law Judge,
      Board of Veterans' Appeals			        Board of 
Veterans' Appeals




_________________________________________
C. W. SYMANSKI
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



